USDC IN/ND case 1:20-cv-00421 document 1-2 filed 11/20/20 page 1 of 16
USDC IN/ND case 1:20-cv-00421 document 1-2 filed 11/20/20 page 2 of 16
USDC IN/ND case 1:20-cv-00421 document 1-2 filed 11/20/20 page 3 of 16
USDC IN/ND case 1:20-cv-00421 document 1-2 filed 11/20/20 page 4 of 16
USDC IN/ND case 1:20-cv-00421 document 1-2 filed 11/20/20 page 5 of 16
USDC IN/ND case 1:20-cv-00421 document 1-2 filed 11/20/20 page 6 of 16
USDC IN/ND case 1:20-cv-00421 document 1-2 filed 11/20/20 page 7 of 16
USDC IN/ND case 1:20-cv-00421 document 1-2 filed 11/20/20 page 8 of 16
USDC IN/ND case 1:20-cv-00421 document 1-2 filed 11/20/20 page 9 of 16
USDC IN/ND case 1:20-cv-00421 document 1-2 filed 11/20/20 page 10 of 16
USDC IN/ND case 1:20-cv-00421 document 1-2 filed 11/20/20 page 11 of 16
USDC IN/ND case 1:20-cv-00421 document 1-2 filed 11/20/20 page 12 of 16
USDC IN/ND case 1:20-cv-00421 document 1-2 filed 11/20/20 page 13 of 16
USDC IN/ND case 1:20-cv-00421 document 1-2 filed 11/20/20 page 14 of 16
USDC IN/ND case 1:20-cv-00421 document 1-2 filed 11/20/20 page 15 of 16
USDC IN/ND case 1:20-cv-00421 document 1-2 filed 11/20/20 page 16 of 16
